LAWSON, Justice
(dissenting).
If the Court’s opinion is based on a holding to the effect that the burden was on the petitioner here to prove his innocence of the charges directed against him, then I would feel compelled to dissent. Re Disbarment of Charles E. Gorsuch, 76 S.D. 191, 75 N.W.2d 644, 57 A.L.R.2d 1355. But I am not certain of the exact holding of the Court on that question.
That question aside, I feel that the action of the Board of Commissioners of the Alabama State Bar should be reversed in that I am not reasonably satisfied from the evidence that petitioner is guilty of the charges made the basis of his suspension.
SIMPSON, J., concurs in the foregoing dissent.